Citation Nr: 0715465	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to a combined rating in excess of 20 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1972 to December 1994.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that increased the rating 
for a left knee disability to 20 percent disabling effective 
May 28, 2003 (the date the claim was received) and continued 
to rate bilateral hearing loss as noncompensable.  A June 
2004 rating decision continued the noncompensable rating for 
hearing loss. 

In a May 2006 statement, the veteran appeared to raise a 
claim seeking an increased rating for tinnitus.  This matter 
is not before the Board and is referred to the RO for further 
action.

  
FINDINGS OF FACT

1.  The veteran's bilateral hearing acuity has been no worse 
than a Level I hearing acuity in either ear.  

2.  The veteran's service-connected left knee disability is 
manifested by slight (but not moderate) 
instability/subluxation and by arthritis with painful motion; 
a compensable limitation of flexion or extension is not 
shown.


CONCLUSION OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted. 38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Code 6100, 4.86 (2006).

2.  A rating in excess of 20 percent combined rating (based 
on a formulation of 10 percent for instability/subluxation 
and 10 percent for arthritis with painful motion) is not 
warranted for the veteran's service-connected left knee 
disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
increased rating for his left knee disorder and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
June 2003 (prior to the September 2003 rating decision), and 
November 2004 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims; of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The November 2004 letter advised the veteran to submit "any 
evidence in his possession that pertains to his claim[s]".  
In July 2006, the veteran indicated that he had no further 
evidence to give VA to substantiate his claim.  The September 
2003 and June 2004 rating decisions, the January 2005 
statement of the case (SOC), and the January and September 
2006 supplemental SOC's provided the text of applicable 
regulations, and explained what the evidence showed and why 
the claims were denied.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

The appellant was not notified of the type of evidence needed 
to determine the effective date of an award in regards to the 
claims of entitlement to increased ratings for his bilateral 
hearing loss and left knee disabilities. (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In determining if increased 
rating is warranted and the appropriate effective date for 
any increased rating, consideration is given to the evidence 
which shows the severity of the disability and when any 
increase in severity might have occurred.  38 U.S.C.A. 
§ 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary to establish 
the effective date.  VA's duty to assist is satisfied.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.
II.  Factual Background

On June 2003 VA examination, the veteran had complaints of 
intermittent anterior knee pain associated with weight 
bearing and with motion which occurred primarily with 
standing more than three to five minutes, sitting more than 
five minutes, walking more than on-quarter mile, ascending 
more than descending stairs, rising from a squat more than 
squatting, and kneeling.  He indicated that his knee 
frequently popped and clicked with motion.  He denied any 
episodes of locking but said it has given away at least on 
one occasion in the last year causing a fall.  He did 
experience occasional diffuse anterior swelling with 
prolonged weight bearing.  

An examination of the knees showed multiple well-healed 
peripatellar portal scars in the left knee by comparison, but 
otherwise no deformity, discoloration, swelling, or evidence 
of lower extremity distal atrophy.  There was no erythema, 
effusion, or edema to the left knee.  He was tender to 
palpation at the right patellar tendon and diffusely on the 
left knee with an increased discomfort anteriorly.  He did 
not localize his pain to the medial or lateral joint lines.  
His active range of motion was extension to 0 degrees, 
flexion to 120 degrees, with passive range of motion to 
140 degrees.  He was noted to have bilateral and symmetrical 
retropatellar crepitus, which appeared to be painless.  The 
flexion over pressure maneuver was negative bilaterally.  
There was no evidence of instability on varus-valgus stress 
testing in extension or 30 degrees of flexion.  Lachman and 
drawer tests were negative.  Patellofemoral compression test 
was positive.  McMurray test was negative.  The diagnosis was 
post-traumatic arthritis, status post arthroscopic 
debridement and chondroplasty.  The examiner commented that 
he found no objective evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance EXCEPT as noted on examination above; however, 
in the opinion of this examiner, a single static orthopedic 
examination was inadequate to provide an objective assessment 
to what extent and to which degrees the range of motion or 
knee function was additionally limited by those factors 
following repetitive use or during flare-ups.  The examiner 
was therefore unable to offer an opinion as to the nature and 
extent of any additional limits on functional ability during 
flare-ups EXCEPT as noted in the history provided by the 
veteran above. 

On July 2003 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
75
65
    LEFT
25
15
20
65
65

The average right ear puretone threshold was 45 decibels, and 
speech discrimination was 94 percent.  The average left ear 
puretone threshold was 41 decibels, and speech discrimination 
was 94 percent.  

July 2003 to 2004 records from Brooke Army Medical Center are 
negative for complaints or treatment regarding bilateral 
hearing loss and left knee disabilities.

On May 2004 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
70
70
    LEFT
25
15
25
65
70

The average right ear puretone threshold was 44 decibels, and 
speech discrimination was 94 percent.  The average left ear 
puretone threshold was 44 decibels, and speech discrimination 
was 94 percent.  
 
April 2005 to March 2006 records from Brooke Army Medical 
Center showed treatment for a left knee sprain.  A November 
2005 record reported the veteran's complaints of sudden 
lateral pain radiating up the lateral thigh to the hip from 
twisting his left knee while turning over in bed two days 
ago.  He reported left knee joint pain with no swelling.  He 
was able to straighten the knee and it did not suddenly lock 
up or buckle.  Physical examination revealed that no pain was 
elicited by motion of the knee.  There was tenderness on 
palpation at the joint line.  Tenderness was observed on 
ambulation.  There was no effusion, no erythema, no warmth, 
no deformity, and no popliteal cyst.  The patella 
demonstrated no crepitus and did not shift laterally or 
medially.  The lateral patellar retinaculum was not tender on 
palpation.  The knee did not show a full range of motion.  
Extension was decreased by 10 degrees and flexion was to 90 
degrees.  There was no medial or lateral instability.  No 
anterior drawer sign was present.  No posterior drawer sign 
was present.  A Lachman test did not demonstrate on plane 
anterior instability.  A McMurray test was negative (painful 
but no click, subluxation felt).  He was advised to stay home 
for two days and subsequently had his work release extended 
for another day.  He was treated with ice and prescribed a 
knee immobilizer and crutches to walk.  The assessment was 
left knee sprain with suspected lateral meniscus injury.  

A week after his left knee injury, the veteran indicated that 
his knee was significantly improving.  The medial pain was 
gone and moved to the superior aspect.  He was using crutches 
or a cane.  He finished taking percocet and was now on 
Tramadol and Relafen in the AM.  Physical exam revealed that 
pain was elicited by motion of the knee.  Effusion trace was 
noted.  There was mild tenderness on palpation along the 
medial joint line and over the supratellar tendon.  There was 
full range of motion with subjective pain at extremes.  
McMurray test was positive.  It was too painful to test.  
Tenderness was observed on ambulation and he had a moderate 
left leg limp.  There was no erythema, no warmth, no 
deformity, no popliteal cyst, no crepitus, no shifting, no 
medial or lateral instability, and no anterior or drawer sign 
was present.  A Lachman test did not demonstrate on plane 
anterior instability and an apprehension test was negative.  
He was advised to continue using crutches until he could 
weight bear without significant pain and to wear the 
immobilizer for two more weeks.  In December 2005, he 
indicated that he was still experiencing knee pain.  He went 
from using a walker to crutches to using a cane.  A 
subsequent December 2005 record noted that his knee problem 
was much improved and that he was no longer using a cane.  

On July 2006 VA examination report, bilateral medial joint 
line pain was listed as a source of discomfort.  The veteran 
reported that he had one surgery on the left knee and an 
arthroscopy in 2000.  He utilized Relafen every day.  At 
night, he propped his knee under a pillow to decrease 
symptomatology.  Physical examination revealed that the 
veteran was not using ambulatory braces or aids.  There was 
no edema, effusion, weakness, redness, or heat.  He had 
residual left knee arthroscopic scars that were nontender and 
were not painful to digital pressure.  In regards to 
palpation, digital pressure in the joint line, and 
peripatellar areas, he reported bilateral knee pain of the 
patellar ligament.  He reported medial joint line pain.  
Active and passive ranges of motion were equal.  He reported 
pain at the end of flexion, both knees, but the pain he 
reported was in the patellar ligament only.  He denied 
intrinsic type pain on digital pressure or on flexion-
extension.  There was no additional limitation by the pain, 
fatigue, or lack of endurance following repetitive use.  
There was no abnormal movement and no guarding of movement.  
Although the veteran reported pain, the pain did not begin 
from extension to flexion, but started at the end of flexion 
under his own volition hip flexion/knee flexion.  He did not 
report pain with repeated use.  Flexion was to 135 degrees 
and extension was to 0 degrees.  There was no crepitus with 
repeated use.  On repeated use there was pain at the end of 
flexion; there was no arc motion pain.  There was muscle bulk 
without weakness and no ankylosis of the joint.  There was no 
instability pattern; and Lachman, drawer, McMurray, varus-
valgus stress, and grind tests were negative.  After 
reviewing radiographic studies, the diagnosis was left knee 
osteoarthritis with arthroscopic medial meniscectomy (2000) 
with narrative findings of medial femoral condyle 
degenerative changes; stable joint.  

On July 2006 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
70
65
    LEFT
25
10
25
70
70

The average right ear puretone threshold was 44 decibels, and 
speech discrimination was 94 percent.  The average left ear 
puretone threshold was 44 decibels, and speech discrimination 
was 94 percent.  




III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

Bilateral Hearing Loss

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist. See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. Id.  Ratings 
for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On the most recent (July 2006) VA examination, the left ear 
average puretone threshold was 44 decibels and speech 
recognition was 94 percent.  Under Table VI, such hearing 
acuity is considered level I.  The right ear average puretone 
threshold was 44 decibels and speech recognition was 94 
percent.  Under Table VI, such hearing acuity is considered 
level I.  Combining the hearing level designations for the 
two ears under Table VII results in a 0 percent rating under 
Code 6100.  38 C.F.R. § 4.85, Table VII.  An exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. § 
4.86), which would warrant rating under the alternate 
criteria of Table VIA, is not shown.  

The veteran's lay assertions of hearing impairment are 
insufficient to establish entitlement to a compensable rating 
because the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Finally, factors warranting referral for extraschedular 
consideration, such as frequent hospitalizations or marked 
interference with employment due to this disability, are 
neither shown by the record, nor alleged.  Accordingly, the 
claim must be denied.

Left Knee Disability

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that such separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.
Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

The veteran's left knee disability has been rated as a 
combined 20 percent, with a 10 percent rating under Code 5257 
for recurrent subluxation or lateral instability.  Under Code 
5257, recurrent subluxation or lateral instability warrants a 
10 percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.  The words 
"slight," moderate," and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.  Use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.

The veteran has also been given a rating based on limitation 
of motion, with consideration of Code 5260 (for limitation of 
flexion) and Code 5261 (for limitation of extension).  Under 
Code 5260 a 0 percent rating is warranted when flexion is 
limited to 60 degrees; 10 percent when limited to 45 degrees; 
20 percent when limited to 30 degrees; and 30 percent when 
limited to 15 degrees.  Under Code 5261, a 0 percent rating 
is warranted when extension is limited to 5 degrees; 
10 percent when limited to 10 degrees; and 20 percent when 
limited to 15 degrees.  Higher ratings are available for more 
severe limitations. Id.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that 
consideration be given to weakened movement, excess 
fatigability and incoordination.

The Board finds the preponderance of the evidence is against 
the appellant's claim for a combined rating in excess of 20 
percent for his left knee disability.  Moderate recurrent 
subluxation or instability, required for the next higher, 20 
percent rating under Code 5257, is not shown.  The veteran 
has had complaints of his knee giving away; objective 
findings revealed that around the time the veteran was 
treated at Brooke Army Medical Center in November 2005 for a 
sprained knee, subluxation was felt and a subsequent McMurray 
test was positive.  However, other findings included no 
evidence of laxity or instability on June 2003 and July 2006 
VA examinations.  The VA examinations included the following 
tests that produced negative results: varus/valgus stress, 
Lachman's, drawer, and McMurray's.  Considering the veteran's 
complaints and clinical findings, the Board finds that more 
than slight subluxation or instability is not shown, and an 
increased rating under Code 5257 is not warranted.

On the most recent VA examination (July 2006), the veteran's 
left knee range of motion was from 0 to 135 degrees on 
flexion.  Pain was noted at the end of flexion.  The record 
contains no evidence that flexion is limited to 45 degrees so 
as to warrant a 10 percent rating for limitation of flexion 
and no evidence that extension is limited to 10 degrees so as 
to warrant a 10 percent rating for limitation of extension.  
However, if limitation of motion is otherwise noncompensable, 
a 10 percent rating is to be assigned if there are X-ray 
findings of arthritis and satisfactory evidence of painful 
motion.  As there is X-ray documentation of left knee 
arthritis and of painful motion on flexion (135 degrees), a 
separate 10 percent rating for the arthritis is clearly 
warranted.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

Additional factors that could provide a basis for an increase 
under Codes 5260 and 5261 have been considered; however the 
evidence does not show that the veteran has functional loss 
beyond that currently compensated. 38 C.F.R. §§4.40, 4.45, 
Deluca v. Brown, 8 Vet. App. 202 (1995). 

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the July 2006 VA examination specifically 
reported that there was no ankylosis of the joint.  
Accordingly, the other potentially applicable codes are not 
for consideration.

There is a preponderance of the evidence against the claim; 
and it must be denied.






ORDER

A compensable rating for bilateral hearing loss is denied

A combined rating in excess of 20 percent for a left knee 
disability is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


